DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
4 recites the limitation "the back of the transparent pouch" in lines 15-16 of page 3 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the arms" in line 22 of page 3 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the open channel" in line 1 of page 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the far-end opening of the graduated tube" in lines 5-6 of page 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the well of the downfolding device" in line 8 of page 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the exit opening" in line 20 on page 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the base" in line 21 on page 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 7-8 are also rejected under 35 U.S.C. 112(b) because the claimed invention is dependent upon parent claim 4 which is indefinite.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

With regards to claim 1, “a concave, complementary to a convex shape of human thumb and human fingers” (lines 7-8 of claim 1) cannot be written as such because it makes the claimed invention as part of the user and claims drawn to humans are not patent eligible. The concave and the shape of human thumb and human fingers needs to be separated from one another when written in order to overcome this rejection. For purposes of compact prosecution, examiner is suggesting “a concave, complementary to a convex shape of human thumb and human fingers” lines 7-8 of claim 1 to be written as “—a concave, that is adapted to be complementary to a convex shape of human thumb and human fingers—“
Claims 2-3 are rejected under 35 U.S.C.101 because the claimed invention is dependent upon parent claim 1 which is being directed to or encompassing a human organism.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (DE 2506890 B1), in view of Free (US 4,549,652) in view of Saudek (US 3,797,493).

Regarding claim 1, Seifert discloses an instrument to prepare an intra-uterine device for insertion in uterus of a woman ([0001],[0004], see Figs 1-5.6), the instrument comprising a downfolding device (1, see Figs 1-5.6), a graduated tube (5, see Figs 1-5.6), a push rod (6, see Figs 1-5.6), a stopper ([0017]), and an IUD (4, see Figs 5.1-5.6), encased in a pouch ([0003]; the examiner is interpreting the term “pouch” to be defined as a packet as referred to by the Merriam-Webster’s dictionary definition), characterized in that
the downfolding device (1, see Figs 1-5.6) has
a fence and an open channel, spaced by a platform, on a base (see annotated Fig 5.6 below),
an external side of the fence (the outer surface of the fence, see annotated Fig 5.6) having a depression on either side (see annotated Fig 5.6; the examiner is interpreting the term “depression” to be defined as “a place or part that is lower than the surrounding area: a depressed place or part: hollow” as referred to by the Merriam-Webster’s dictionary definition),
an internal side of the fence (the inner surface of the fence, see annotated Fig 5.6) having a converging opening, turning into a narrow zone (see annotated Fig 5.6) and ending into a well having a depth (the well as seen in annotated Fig 5.6 has a depth), the narrow zone having a projecting ridge on either side, leaving a clear passage (see annotated Fig 5.6; the examiner is interpreting the term “ridge” to be defined as “an elevated body part or structure” as referred to by the Merriam-Webster’s dictionary definition),
the well is closed at the far end of the downfolding device),
a proximal end of the converging opening having, on either side, an inclined wall (see annotated Fig 5.6) with a local relief (2, see Figs 1-5.6 and annotated Fig 5.6) merging with the internal side of the fence (the inclined wall with local relief are part of the internal side of the fence and are thus merged, see Figs 1-5.6 and annotated Fig 5.6),
a diametric dimension of well (the diameter of the well, annotated Figs 5.6 and 3), above the orienting step commensurate with an envelope dimension of the IUD (the dimension of the IUD when folded, see Figs 5.1-5.6) when downfolded (the well is above relative to the orienting step and capable of with accommodating the dimension of the IUD when folded, see Figs 5.1-5.6 and annotated Fig 5.6),
the open channel of a circular orifice having a sector of angle measure at least 220° (the open channel prior to the divergent walls is circular thus having a sector of an angle measure at least 220 degrees, see annotated Figs 5.6 and 3 and Figs 1-5.6), the circular orifice merges with a pair of divergent walls (see annotated Fig 5.6), having an exit opening (see annotated Fig 5.6) that is initially marginally less than an external diameter of the graduated tube (the exit opening is capable of being initially marginally less than an external diameter of the graduated tube 5, see annotated Figs 5.6 and 3 and Figs 1-5.6),
a root thickness of the base in-between the open channel is such that the exit opening increases by the base flexing and or when a lower surface of the base is devoid of a firm support underneath (the material of the downfolding device, which includes the base, is capable of being made of plastic and is thus capable of flexing to accommodate an IUD when inserted in the device as well as after the IUD is removed from the device, see annotated Fig 5.6 and Figs 1-5.6),

a width of the clear passage comparable to a height of a triangle formed at a far end of the graduated tube (see Figs 5.1-5.6 and annotated Fig 5.6), and
a depth of the well such that as the IUD is pushed into the downloading device, a fundal end of the IUD gets stopped by the end of the well (see Fig 5.1), and an arms of the IUD become substantially in the same orientation as the stem of IUD while the orienting step causes the arms to fold above the orienting step (see Figs 5.2-5.4);
the graduated tube (5, see Fig 5.1) has an internal diameter of a far-end opening of the graduated tube sufficient to capture the stem and both arms of the IUD in a triangular formation (see Figs 5.4 and 5.6; the captured stem and both arms of the IUD are seen in a triangular formation); and
the IUD is parked in the downfolding device with its arms resting at the platform and the stem passing through the open channel of the downfolding device (see Figs 5.1-5.6), the IUD is parked in the downfolding device in the “T” shape which it is required to maintain inside uterus (see Fig 5.1).

    PNG
    media_image1.png
    748
    1401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    602
    media_image2.png
    Greyscale

Seifert does not explicitly disclose wherein the pouch is transparent or the external side of the fence having a concave, complementary to a convex shape of human thumb and human fingers, or that the transparent pouch has a sheath of a prescribed flexibility, and a back, or that the downfolding device is firmly disposed in a prescribed place in the transparent pouch.
Free teaches of an analogous device (Figs 1-11) having an analogous pouch (the components that make up 2, see Figs 1-11; abstract and Col 3, lines 59-62), an analogous downfolding device (14, see Figs 10-11; Col 5, lines 6-10), and an analogous fence (the perimeter of 14, see Figs 10-11) having an analogous external side fence (the outer perimeter of 14, see Figs 10-11), wherein the pouch is transparent (see abstract) and has a sheath of a prescribed flexibility (the pouch 2 forms a flexible sheath via front and back sections 6 and 8, with a prescribed flexibility for purposes of proper sterile manipulation of the device prior to being inserted, see Figs 1-11; Col 1, lines 8-11 and lines 56-68), and a back (6 of 2, see Figs 1-11, abstract and Col 3, lines 59-62), and that the downfolding device is firmly 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the physical properties of the pouch and the shape of the exterior side of the fence disclosed by Seifert to be transparent and shaped to accommodate the shape of a user’s finger and thumb respectfully as taught by Free in order to enable the user to better see the device while being prepared while maintaining proper sterile manipulation of the device prior to being inserted (see Figs 1-11; Col 1, lines 8-11 and lines 56-68 and abstract) and in order to maintain proper handling of the device via the users fingers and thumb in a sterile environment prior to being inserted (see Figs 1-11; Col 1, lines 8-11 and 64-68, abstract).
The modified Seifert discloses the invention above.
As combined, Free does not explicitly disclose the material of the sheath of a prescribed flexibility being a thermoplastic sheath of a prescribed flexibility. 
Saudek teaches of an analogous packaging (Figs 1-6, abstract) where the material of the packaging being a thermoplastic (the material of the packaging is a plastic capable of being heat sealed and is thus considered as being a thermoplastic, Col 3, lines 24-41; Examiner further notes that the materials of the package may be polyvinyl chloride, a well-known thermoplastic in the art of plastics, Col 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the sheath disclosed by the modified Seifert to be a thermoplastic as taught by Saudek in order to maintain a sterile environment for its content, thus enhancing the overall protection of the device prior to use (Col 1, lines 5-12 and Col 3, lines 31-41).

Regarding claim 2, the modified Seifert discloses the instrument to prepare the intra-uterine device for insertion as claimed in claim 1.
As combined Saudek further discloses wherein the prescribed place in the transparent pouch is by thermally shrinking the thermoplastic sheath around the downfolding device (the material of the transparent pouch is capable of thermally forming to envelope the contents within the pouch for purposes of sealing the device from contamination, Col 3, lines 24-54 and abstract; Saudek).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (DE 2506890 B1), in view of Free (US 4,549,652) in view of Saudek (US 3,797,493), in view of Diaz (US 5,370,129).

Regarding claim 3, the modified Seifert discloses the instrument to prepare the intra-uterine device for insertion as claimed in claim 1.
As combined, the modified Seifert does not explicitly disclose wherein the prescribed place in the transparent pouch is by a glue disposed between the base of the downfolding device and the back of the transparent pouch.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the back surface or surface of the transparent pouch that abuts the downfolding device as disclosed by the modified Seifert to have an adhesive coating applied to either said surfaces in order to secure the two parts together (). Examiner further contends that it would have been obvious to one of ordinary skill in the art to have modified the back surface of the downfolding device or the side of the transparent pouch that abuts the downfolding device to be attached together via an adhesive coating in order to enhance securement of the down folding device inside the sterile packaging while also preventing the downfolding device from moving in the packaging thereby helping the user to more easily grip the downfolding device.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (DE 2506890 B1), in view of Free (US 4,549,652).

Regarding claim 4, Seifert discloses a method to prepare an instrument with an intra-uterine device for insertion in uterus of a woman ([0001]), the instrument comprising of a downfolding device (1, see Figs 1-5.6), a graduated tube (5, see Fig 5), a push rod (6, see Fig 5), a stopper ([0017]), and an IUD (4, see Figs 5.1-5.6), encased in a pouch ([0003]); the method comprising the steps of:
Pushing in the graduated tube in the downfolding device (see Fig 5.1),
Pushing in the IUD (4) by the graduated tube (5) (see Figs 5.1-5.2 and [0016]-[0018]),
,
Withdrawing the graduated tube backwards till the graduated tube is just free from the open channel (see Fig 5.3; [0019]),
Lifting the graduated tube (5) angularly above the open channel (open channel of the downfolding device 1, see Figs 1-5.6; graduated tube 5 is lifted 180 degrees outwardly and above relative to the open channel of the downfolding device 1 and is thus being considered as being positioned angularly above) (see Fig 5.3),
Pushing in again the graduated tube towards the IUD capturing an ends of the arm of IUD such that the ends of the arms enter the far-end opening of graduated tube (see Fig 5.4; [0020]),
Further pushing in the graduated tube till a fundal end of the IUD gets stopped by an end of the well of the downfolding device (see Fig 5.4; [0020]),
Turning axially the graduated tube by 85 to 95 degrees on either side (see Fig 5.5; [0021]),
Taking out the graduated tube completely out of the downfolding device and the pouch along with the IUD (see Fig 5.6; [0022]).
Seifert is does not explicitly disclose wherein the pouch is transparent and Seifert does not explicitly disclose the steps of separating partially a transparent cover from the back of the transparent pouch, only to be able to access and hold a near-end opening of graduated tube, and holding firmly the downfolding device by one hand from outside the transparent cover.
Free teaches of an analogous device (Figs 1-11), having an analogous downfolding device (14, see Figs 10-11; Col 5, lines 6-10), an analogous graduated tube (10, see Figs 1-11), and an analogous pouch (the components that make up 2, see Figs 1-11; abstract and Col 3, lines 59-62) and cover (the components that make up 2, see Figs 1-11; abstract and Col 3, lines 59-62) wherein the pouch and cover are transparent (see abstract) for purposes of allowing the user to better see the device being prepared 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the physical properties of the pouch and cover as well as the steps of preparing the device for use as disclosed by Seifert to be transparent as well as the initial steps of preparing and handling the device as taught by Free in order allow the user to better see the device while being prepared when preforming the method of preparing the device for insertion while also maintaining proper aseptic technique thus improving overall handleability, efficiency, and accuracy of preparing the device (see Figs 1-5 and abstract).

Regarding claim 5, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 4.
As combined, Seifert further discloses wherein the capturing an ends of the arm of IUD is in a downward triangular formation (see Figs 5.1-5.6; the arms of IUD 4 when folded in the downfolding device 1 form a downward triangular formation).

Regarding claim 6, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 4.
the users is in full control of the manipulation of the graduated tube 5 relative to the downfolding 1 device and is thus capable of withdrawing graduated tube 5 such that it is just free from the open channel; Figs 5.1-5.6 [0016]-[0022]), is enabled by the exit opening increasing by the base flexing when a lower surface of the base is devoid of a firm support underneath (the base of downfolding device is made of plastic and is capable of flexing to accommodate the manipulation of the IUD 4 and graduated tube 5 during preparation and removal of the device, see Figs 1-5.6, annotated Fig 5.6 and [0009]).

Regarding claim 7, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 4.
As combined, Free further discloses wherein the holding firmly the downfolding device is by firmly holding the transparent pouch (see Figs 4-5, abstract and Col 2, lines 64-68 to Col 3, lines 1-2; Free).

Regarding claim 8, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 7.
As combined, Free further discloses wherein the transparent pouch is firmly disposed on a surface (the transparent pouch is capable of being gripped firmly and envelopes the outer surface of the downfolding device and is thus considered being firmly disposed on a surface, Col 2, lines 64-68 to Col 3, lines 1-2; Free).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,249,525 and US 2018/0207023 A1 are considered pertinent because it relates to the applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         

/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786